02-12-197,098CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00198-CR
 
 







Janelle
  Vanei Loggins
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From Criminal District
  Court No. 1
 
of
  Tarrant County (1266512W)
 
March
  7, 2013
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s judgment.  It is ordered that the judgment of the
trial court is affirmed. 
 
SECOND DISTRICT COURT OF APPEALS 




 
 
 
PER
CURIAM




 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00197-CR
NO. 02-12-00198-CR
 



Janelle Vanei Loggins


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM Criminal
District Court No. 1 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Janelle Vanei Loggins appeals her convictions for attempted evading arrest or
detention and for endangering a child – criminal negligence after the trial
court revoked her deferred adjudication community supervision, adjudicated her
guilty, and sentenced her to six months’ confinement in each case, to be served
concurrently.  See Tex. Penal Code Ann. §§ 22.041(c), 38.04 (West
2011 & Supp. 2012).
          Loggins’s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  Counsel’s brief and motion meet the
requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds for relief.  This court afforded Loggins the
opportunity to file a pro se brief on her own behalf, but she did not do so. 
The State did not file a brief.
As
the reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeals are
frivolous.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no
pet.).  Only then may we grant counsel’s motion to withdraw.  See Penson v.
Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). 
We
have carefully reviewed the record and counsel’s brief.  We agree with counsel
that these appeals are wholly frivolous and without merit; we find nothing in
the record that arguably might support an appeal.  See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).  Accordingly, we grant counsel’s
motion to withdraw and affirm the trial court’s judgments.
 
 
PER CURIAM
 
PANEL: 
WALKER, GARDNER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  March 7, 2013




[1]See Tex. R. App. P. 47.4.